Exhibit 10.1

Execution Version

$450,000,000

HORNBECK OFFSHORE SERVICES, INC.

5.000% Senior Notes due 2021

Purchase Agreement

March 14, 2013

Barclays Capital Inc.

As Representative of the several

   Initial Purchasers named in Schedule I attached hereto,

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

Hornbeck Offshore Services, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the several initial purchasers listed in Schedule
1 hereto (the “Initial Purchasers”), for whom you are acting as representative
(the “Representative”), $450,000,000 principal amount of its 5.000% Senior Notes
due 2021 (the “Securities”). The Securities will be issued pursuant to an
Indenture to be dated as of March 28, 2013 (the “Indenture”) among the Company,
the guarantors listed in Schedule 2 hereto (the “Guarantors”) and Wells Fargo
Bank, National Association, as trustee (the “Trustee”), and will be guaranteed
on an unsecured senior basis by each of the Guarantors (the “Guarantees”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantors have prepared a
preliminary offering memorandum dated March 14, 2013 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this Agreement. The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement. Capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Preliminary Offering Memorandum. References herein to the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum shall be
deemed to refer to and include any document incorporated by reference therein.



--------------------------------------------------------------------------------

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company and the Guarantors will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
issuance or resale of the Securities or the Exchange Securities referred to (and
as defined) in the Registration Rights Agreement.

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

1. Purchase and Resale of the Securities. (a) The Company agrees to issue and
sell the Securities to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Company
the respective principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule 1 hereto at a price equal to 98.56% of the
principal amount thereof plus accrued interest, if any, from March 28, 2013 to
the Closing Date. The Company will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that (1) such sale is being
made in reliance on Rule 144A, (2) the Securities have not been and, except as
described in the Time of Sale Information, will not be registered under the
Securities Act and (3) the Securities may not be offered, sold or otherwise
transferred except as described in the Time of Sale Information; or

 

2



--------------------------------------------------------------------------------

(B) in accordance with the restrictions set forth in Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(f) and 6(g), counsel for the Company and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above (including Annex C
hereto), and each Initial Purchaser hereby consents to such reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser so long as (i) such offers and sales are consistent with
Section 1(b) and (ii) the Initial Purchasers remain liable for the actions or
omission of any such authorized affiliate to the same extent as if such actions
or omissions were performed by the Initial Purchaser.

(e) The Company and the Guarantors acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Company, the Guarantors or any other person. Additionally,
neither the Representative nor any other Initial Purchaser is advising the
Company, the Guarantors or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company and the
Guarantors shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representative nor any other Initial Purchaser shall have any responsibility or
liability to the Company or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Company, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company, the Guarantors or any other person.

 

3



--------------------------------------------------------------------------------

2. Payment and Delivery. (a) Payment for and delivery of the Securities will be
made at the offices of Vinson & Elkins LLP, 1001 Fannin, Suite 2500, Houston,
Texas 77002- 6706, at 10:00 A.M., New York City time, on March 28, 2013, or at
such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representative and the Company may agree
upon in writing. The time and date of such payment and delivery is referred to
herein as the “Closing Date”.

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the Trustee as custodian for The Depository Trust Company,
for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Company. The Global Note will be made available for inspection by the
Representative not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date.

3. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to each Initial
Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.

(b) Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 4(c). Each such Issuer Written Communication, when taken
together with the Time of Sale Information, did not, and at the Closing Date
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the

 

4



--------------------------------------------------------------------------------

statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representative expressly for use in any Issuer
Written Communication.

(c) Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder, and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(d) Financial Statements. The financial statements, and the related notes
thereto, of the Company included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum present fairly, in all material
respects, the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates indicated and the consolidated results
of their operations and consolidated cash flows for the periods specified; and
said financial statements have been prepared in conformity with United States
generally accepted accounting principles and practices applied on a consistent
basis, except as described in the notes to such financial statements; and the
other financial and statistical information and any other financial data
included or incorporated by reference in the Time of Sale Information and the
Offering Memorandum present fairly, in all material respects, the information
purported to be shown thereby at the respective dates or for the respective
periods to which they apply and, to the extent that such information is set
forth in or has been derived from the financial statements and accounting books
and records of the Company, have been prepared on a basis consistent with such
financial statements and the books and records of the Company. The interactive
data in eXtensbile Business Reporting Language included or incorporated by
reference in the Offering Memorandum and the Time of Sale Information fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

(e) No Material Adverse Change. None of the Company, the Guarantors, or any of
their subsidiaries has sustained since the date of the latest audited financial
statements included or incorporated by reference in the Time of Sale Information
any loss or interference with its business from fire, explosion, flood or other
calamity that was material to the Company and its subsidiaries taken as a whole,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Time of Sale Information and the Offering Memorandum; and,
since the respective dates as of which information is given in the Time of Sale
Information and the Offering Memorandum, there has not been any material change
in the capital stock, material increase in long-term debt or any material
decreases in consolidated net current assets or stockholders’ equity of the
Company,

 

5



--------------------------------------------------------------------------------

the Guarantors, or their subsidiaries taken as a whole or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the general affairs, management, current or future consolidated
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries taken as a whole (a “Material Adverse Effect”);

(f) Organization and Good Standing. Each of the Company and the Guarantors has
been duly incorporated as a corporation or formed as a limited liability company
and is validly existing as a corporation or limited liability company in good
standing under the laws of the State of Delaware, with the corporate or limited
liability company power and authority to own its properties and conduct its
business as described in the Time of Sale Information and the Offering
Memorandum, and has been duly qualified as a foreign corporation or limited
liability company for the transaction of business and is in good standing under
the laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification, except where the
failure to be so qualified or in good standing in any such jurisdiction would
not have a material adverse effect on the ability of the Company and its
subsidiaries taken as a whole to own or lease their properties or conduct their
businesses as described in the Time of Sale Information and the Offering
Memorandum;

(g) Capitalization. The Company had, at the date indicated in the Time of Sale
Information and the Offering Memorandum, a duly authorized, issued and
outstanding capitalization as set forth in the Time of Sale Information and the
Offering Memorandum under the caption “Capitalization”; all of the issued shares
of capital stock of the Company have been duly and validly authorized and issued
and are fully paid and non-assessable; such authorized capital stock of the
Company conforms as to legal matters in all material respects to the description
thereof contained in the Time of Sale Information and the Offering Memorandum;
all of the equity interests in each subsidiary of the Company, have been duly
and validly authorized and issued and are fully paid and non-assessable and are
owned directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party;

(h) The Indenture. The Indenture has been duly authorized by the Company and the
Guarantors and, when duly executed and delivered by the Company and the
Guarantors (assuming the authorization, execution and delivery by the Trustee),
will constitute a valid and legally binding instrument of the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with its terms, subject as to enforcement, to bankruptcy, insolvency, fraudulent
transfer, fraudulent conveyance, moratorium, reorganization and laws of general
applicability relating to or affecting creditors’ rights and general equity
principles (regardless of whether enforceability is considered in a proceeding
in equity or at law); the Indenture conforms, in all material respects to the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder; and the Indenture conforms, in all
material respects, to the description thereof in the Time of Sale Information
and the Offering Memorandum;

 

6



--------------------------------------------------------------------------------

(i) The Securities. The Securities have been duly authorized by the Company,
and, when issued and delivered as provided in this Agreement and duly
authenticated pursuant to the Indenture will be duly executed, authenticated,
issued and delivered and will constitute valid and legally binding obligations
of the Company entitled to the benefits provided by the Indenture, enforceable
against the Company in accordance with their terms, subject as to enforcement,
to bankruptcy, insolvency, fraudulent transfer, fraudulent conveyance,
moratorium, reorganization and laws of general applicability relating to or
affecting creditors’ rights and general equity principles (regardless of whether
enforceability is considered in a proceeding in equity or at law); and the
Securities will conform, in all material respects, to the descriptions thereof
in the Time of Sale Information and the Offering Memorandum;

(j) The Guarantees. The Guarantees have been duly authorized by the Guarantors,
and, when issued and delivered as provided in this Agreement and duly
authenticated pursuant to the Indenture will be duly executed, authenticated,
issued and delivered and will constitute valid and legally binding obligations
of the Guarantors entitled to the benefits provided by the Indenture enforceable
against the Guarantors in accordance with their terms, subject as to
enforcement, to bankruptcy, insolvency, fraudulent transfer, fraudulent
conveyance, moratorium, reorganization and laws of general applicability
relating to or affecting creditors’ rights and general equity principles
(regardless of whether enforceability is considered in a proceeding in equity or
at law); and the Guarantees will conform, in all material respects, to the
descriptions thereof in the Time of Sale Information and the Offering
Memorandum;

(k) The Exchange Securities. The notes and related guarantees having terms
substantially identical to (1) the Securities (the “Exchange Securities”)
issuable in exchange for the Securities in an exchange offer (the “Exchange
Offer”) pursuant to the Registration Rights Agreement and (2) the Guarantees,
respectively, have been duly authorized by the Company and the Guarantors, and,
when issued and delivered pursuant to the Registration Rights Agreement and duly
authenticated pursuant to the Indenture, will have been duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Company and the Guarantors entitled to the benefits
provided by the Indenture, enforceable against the Company and the Guarantors in
accordance with its terms, subject as to enforcement, to bankruptcy, insolvency,
fraudulent transfer, fraudulent conveyance, moratorium, reorganization and laws
of general applicability relating to or affecting creditors’ rights and general
equity principles (regardless of whether enforceability is considered in a
proceeding in equity or at law);

(l) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and the Guarantors;

(m) Registration Rights Agreements. The Registration Rights Agreement has been
duly authorized by the Company and the Guarantors and, when duly executed and
delivered by the Company and the Guarantors, shall constitute the valid and
legally binding obligation of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, subject as
to enforcement, to bankruptcy, insolvency, fraudulent transfer, fraudulent
conveyance, moratorium, reorganization and laws of general applicability

 

7



--------------------------------------------------------------------------------

relating to or affecting creditors’ rights and general equity principles
(regardless of whether enforceability is considered in a proceeding in equity or
at law); and except that rights to indemnification thereunder may be limited by
federal or state securities laws or public policy relating thereto; and the
Registration Rights Agreement will conform, in all material respects, to the
description thereof in the Time of Sale Information and the Offering Memorandum;

(n) Legal Summaries. The statements set forth in the Time of Sale Information
and the Offering Memorandum under the captions “Description of Notes,” and
“Certain U.S. Federal Income Tax Considerations”, insofar as they constitute
summaries of the legal matters, documents or proceedings referred to therein,
fairly present, in all material respects, the information called for with
respect to such legal matters, documents or proceedings;

(o) No Violation. None of the Company, the Guarantors, or any of their
subsidiaries is in violation of its certificate of incorporation or certificate
of formation, or its bylaws or limited liability company agreement (or other
organizational documents), or in default in the performance or observance of any
obligation, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, other than such
defaults that individually or in the aggregate would not have a Material Adverse
Effect;

(p) No Conflicts. The issue and sale of the Securities (and the Guarantees) and
the compliance by the Company and the Guarantors with all of the provisions of
the Securities, the Guarantees, the Indenture, the Registration Rights Agreement
and this Agreement and the consummation of the transactions herein and therein
contemplated (A) will not conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, except such conflict, breach
or violation as would not have a Material Adverse Effect, (B) will not result in
any violation of the provisions of the Certificate of Incorporation or bylaws of
the Company, or the certificate of formation or limited liability company
agreement of any significant subsidiary, and (C) will not result in the
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties, except such violations as would not
have a Material Adverse Effect;

(q) No Consents Required. Except as disclosed in the Time of Sale Information
and the Offering Memorandum, no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the issue and sale of the Securities (and the
Guarantees) or the consummation by the Company of the transactions contemplated
by this Agreement, the Registration Rights Agreement or the Indenture, except
for the filing and effectiveness of a registration statement by the Company with
the Commission pursuant to the Securities Act and the Registration Rights
Agreement, the qualification of the Indenture under the Trust Indenture Act in
relation to the Exchange

 

8



--------------------------------------------------------------------------------

Securities and such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum and except for such consents the failure
to obtain would not have a Material Adverse Effect;

(r) Legal Proceedings. Except as set forth in the Time of Sale Information and
the Offering Memorandum, there are no legal or governmental proceedings pending
to which the Company, the Guarantors, or any of their subsidiaries is a party or
of which any property of the Company or any of its subsidiaries is the subject
which, if determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect; and, to the
best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others;

(s) Independent Accountants. Ernst & Young LLP, who have certified the audited
consolidated financial statements of the Company and its subsidiaries, are
independent public accountants as required under the Securities Act and the
rules and regulations of the Commission thereunder and the rules and regulations
of the Public Company Accounting Oversight Board;

(t) Title to Personal Property. The Company and its subsidiaries own no material
real property (other than leasehold interests); the Company and its subsidiaries
have good title to (i) all barges, tugs, tankers, offshore supply vessels,
multi-purpose supply vessels, anchor-handling towing supply vessels and other
vessels (collectively, “Vessels”) owned by them and (ii) all other personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects except such as are described in the Time of Sale Information and the
Offering Memorandum or such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and its subsidiaries; and except for the leases at HOS
Port, LLC, none of the real property and building space held under lease by the
Company and its subsidiaries are material to the Company and its subsidiaries
taken as a whole and, should their existing leases (except for such HOS Port,
LLC leases) expire or terminate, the cost to secure new facilities would not
result in a Material Adverse Effect;

(u) Intellectual Property. The Company and its subsidiaries own or possess
adequate licenses or other rights to use all trademarks, service marks, trade
names and know-how necessary to conduct the businesses now or proposed to be
operated by them as described in the Time of Sale Information and the Offering
Memorandum, and neither the Company nor any of its subsidiaries has received any
notice of conflict with (or knows of any such conflict with) asserted rights of
others with respect to any trademarks, service marks, trade names or know-how
which, if such assertion of conflict were sustained, would individually or in
the aggregate have a Material Adverse Effect;

(v) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers,

 

9



--------------------------------------------------------------------------------

stockholders or other affiliates of the Company or any of its subsidiaries, on
the other, that would be required by the Securities Act to be described in a
registration statement to be filed with the Commission and that is not so
described in each of the Time of Sale Information and the Offering Memorandum.

(w) Investment Company Act. The Company and the Guarantors are not and, after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof as described in the Time of Sale Information and the
Offering Memorandum, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended, and
the rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”);

(x) Taxes. The Company and its subsidiaries have filed all necessary federal,
state, local and foreign income and franchise tax returns or have timely
requested extensions thereof and, other than taxes that are currently being
contested in good faith and for which adequate reserves have been provided, have
paid all taxes shown as due thereon or made adequate accruals or provision
therefor, except to the extent such failures to pay or to file as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and other than tax deficiencies which the Company or any
subsidiary is contesting in good faith and for which the Company or such
subsidiary has provided adequate accruals, there is no tax deficiency that has
been asserted against the Company or any subsidiary that would individually or
in the aggregate have a Material Adverse Effect;

(y) Licenses and Permits. The Company and its significant subsidiaries possess
all licenses, permits, certificates, consents, orders, approvals and other
authorizations from, and have made all declarations and filings with, all
federal, state, local or foreign and other governmental authorities, the
American Bureau of Shipping and all courts and other tribunals, including
without limitation under any applicable Environmental Laws (as defined below),
currently required or necessary to own or lease, as the case may be, and to
operate their properties and to carry on their business as now and proposed to
be conducted as set forth in the Time of Sale Information and the Offering
Memorandum (“Permits”), except where the failure to obtain such Permits would
not individually or in the aggregate have a Material Adverse Effect; the Company
and its subsidiaries have fulfilled and performed all of their obligations with
respect to such Permits and no event has occurred which allows, or after notice
or lapse of time would allow, revocation or termination thereof or results in
any other material impairment of the rights of the holder of any such Permit,
except where the failure to perform such obligations or the occurrence of such
event would not have a Material Adverse Effect; and neither the Company nor any
of its subsidiaries has received any notice of any proceeding relating to
revocation or modification of any such Permit, except as described in the Time
of Sale Information and the Offering Memorandum and except where such revocation
or modification would not individually or in the aggregate have a Material
Adverse Effect;

(z) No Labor Disputes. There is no strike, labor dispute, slowdown or work
stoppage with the employees of the Company or any of its subsidiaries which is
pending or, to the best of

 

10



--------------------------------------------------------------------------------

the Company’s knowledge, threatened; neither the Company nor any of its
subsidiaries is a party to or has any obligation under any collective bargaining
agreement or other labor union contract, white paper or side agreement with any
labor union or organization; except as described in the Time of Sale Information
and the Offering Memorandum, to the best of the Company’s knowledge, no
collective bargaining organizing activities are taking place with respect to the
Company or any of its subsidiaries; and the Company has a policy on drug and
alcohol abuse applicable to each of the Vessels that meets or exceeds the
standards contained in the current edition of the Oil Companies International
Marine Forum Guidelines for the Control of Drugs and Alcohol Onboard Ship;

(aa) Compliance With Environmental Laws. Except as described in the Time of Sale
Information and the Offering Memorandum (or any amendment or supplement thereto)
or as would not individually or in the aggregate have a Material Adverse Effect
(A) the Company and its subsidiaries are in compliance with and not subject to
any known liability under applicable Environmental Laws (as defined below),
(B) the Company and its subsidiaries have made all filings and provided all
notices required under any applicable Environmental Laws, and have, and are in
compliance with, all Permits required under any applicable Environmental Laws
and each of them is in full force and effect, (C) there is no civil, criminal or
administrative action, suit, demand, claim, hearing, notice of violation,
investigation, proceeding, notice or demand letter or request for information
pending or, to the best of the Company’s knowledge, threatened against the
Company or its subsidiaries under any Environmental Law, (D) no lien, charge,
encumbrance or restriction has been recorded under any Environmental Law with
respect to any assets, facility or property owned, operated, leased or
controlled by the Company or any of its subsidiaries, (E) neither the Company
nor any of its subsidiaries has received written notice that it has been
identified as a potentially responsible party under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), or any comparable state law, (F) no property or facility of the
Company or any of its subsidiaries is (i) listed or, to the best of the
Company’s knowledge, proposed for listing on the National Priorities List under
CERCLA or (ii) listed in the Comprehensive Environmental Response, Compensation,
Liability Information System List promulgated pursuant to CERCLA, or on any
comparable list maintained by any state or local governmental authority having
jurisdiction and (G) each Vessel complies with the Federal Water Pollution
Control Act, as amended, and has secured and carries on board a current U.S.
Coast Guard Certificate of Financial Responsibility (Water Pollution);

For purposes of this Agreement, “Environmental Laws” means all applicable
federal treaties and all applicable federal, state and local laws or
regulations, codes, orders, decrees, judgments or injunctions issued,
promulgated, approved or entered thereunder, relating to pollution or protection
of public health and safety or the environment, including, without limitation,
laws relating to (i) emissions, discharges, releases or threatened releases of
Hazardous Materials (as defined below) into the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata), (ii) the manufacture, processing, distribution, use, generation,
treatment, storage, disposal, transport or handling of Hazardous Materials, and
(iii) underground and above ground storage tanks and related piping, and
emissions, discharges,

 

11



--------------------------------------------------------------------------------

releases or threatened releases therefrom. For purposes of this Agreement,
“Hazardous Materials” means any pollutant, contaminant, substance, chemical or
material that is listed, classified or regulated as a hazardous substance,
hazardous waste or hazardous material, as defined in any applicable
Environmental Law, to the extent any of the foregoing are present in a quantity
or concentration regulated pursuant to an applicable Environmental Law;

(bb) Compliance With ERISA. Neither the Company nor any of its subsidiaries has
any liability for any prohibited transaction or funding deficiency or any
complete or partial withdrawal liability with respect to any pension, profit
sharing, 401(k) plan or other plan which is subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), to which the Company or any
of its subsidiaries makes or ever has made a contribution and in which any
employee of the Company or any of its subsidiaries is or has ever been a
participant, except for such liabilities which would not individually or in the
aggregate have a Material Adverse Effect; and with respect to such plans, the
Company and each of its subsidiaries are in compliance in all material respects
with all applicable provisions of ERISA;

(cc) Disclosure Controls. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) of the Exchange Act) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that material information relating to
the Company and its subsidiaries is made known to the Company’s principal
executive officer and principal financial executive officer by others within
those entities; and such disclosure controls and procedures are effective;

(dd) Accounting Controls. Company maintains a system of internal control over
financial reporting (as such term is defined in Rule 13a-15(f) of the Exchange
Act) that complies with the requirements of the Exchange Act and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles; the Company’s internal control over financial reporting
is effective, and the Company is not aware of any material weaknesses in its
internal control over financial reporting. The interactive data in eXtensbile
Business Reporting Language included or incorporated by reference in the
Offering Memorandum and the Time of Sale Information fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(ee) Internal Controls. Since the date of the latest audited financial
statements included or incorporated by reference in the Offering Memorandum and
the Time of Sale Information, there has been no change in the Company’s internal
control over financial reporting that has materially and adversely affected, or
is reasonably likely to materially and adversely affect, the Company’s internal
control over financial reporting.

 

12



--------------------------------------------------------------------------------

(ff) Insurance. The Company and its subsidiaries carry insurance in such amounts
and covering such risks as in their determination is adequate for the conduct of
their business or the value of their properties.

(gg) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the best knowledge of the Company and each of the Guarantors, any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company or any of its subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any other unlawful payment from corporate
funds, whether as a bribe, rebate, payoff, influence payment, kickback or
otherwise.

(hh) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

(ii) Compliance with OFAC. None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(jj) No Broker’s Fees. Except as set forth in the Offering Memorandum, neither
the Company nor any of its subsidiaries is a party to any contract, agreement or
understanding with any person (other than this Agreement) that would give rise
to a valid claim against any of them or any Initial Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Securities.

(kk) Rule 144A Eligibility. When the Securities are issued and delivered
pursuant to this Agreement, no Securities will be of the same class (within the
meaning of Rule 144A under the Securities Act) as securities which are listed on
a national securities exchange registered under Section 6 of the Exchange Act,
or quoted in a U.S. automated inter-dealer quotation system; the Securities
satisfy the requirements set forth in Rule 144A(d)(3) under the Securities Act.

 

13



--------------------------------------------------------------------------------

(ll) No Integration. Neither the Company, the Guarantors, nor any affiliate (as
defined in Rule 501(b) of Regulation D) of the Company or the Guarantors has
directly, or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
offering contemplated by the Time of Sale Information and the Offering
Memorandum.

(mm) No General Solicitation or Directed Selling Efforts. None of the Company,
the Guarantors, any affiliate of the Company or any person acting on its or
their behalf (other than the Initial Purchasers for whom we make no
representation) has (i) offered or sold the Securities by means of any general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act or (ii) engaged in any directed selling efforts within the
meaning of Regulation S under the Securities Act (“Regulation S”), and all such
persons have complied with the offering restrictions requirement of
Regulation S.

(nn) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including
Annex C hereto) and their compliance with their agreements set forth therein, it
is not necessary, in connection with the issuance and sale of the Securities to
the Initial Purchasers and the offer, resale and delivery of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

(oo) No Stabilization. Prior to the date hereof, neither the Company nor any of
its affiliates has taken any action which is designed to or which has
constituted or which might have been expected to cause or result in
stabilization or manipulation of the price of any security of the Company in
connection with the offering of the Securities.

(pp) Margin Rules. None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Securities) will violate or result in a violation of Section 7 of the Exchange
Act, or any regulation promulgated thereunder, including, without limitation,
Regulations T, U, and X of the Board of Governors of the Federal Reserve System.

(qq) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Information or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

(rr) Statistical and Market Data. To the best of the Company’s and the
Guarantors’ knowledge, the statistical and market related data included in the
Time of Sale Information and the Offering Memorandum are based on or derived
from sources which are reliable and accurate in all material respects.

 

14



--------------------------------------------------------------------------------

(ss) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), including Section 402 related to loans and Sections 302 and 906 related
to certifications.

4. Further Agreements of the Company and the Guarantors. The Company and each of
the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or, except as
otherwise required by law with respect to any filing on Form 10-K, Form 10-Q or
Form 8-K that is not related to the Securities, filing with the Commission any
document that will be incorporated by reference therein, the Company will
furnish to the Representative and counsel for the Initial Purchasers a copy of
the proposed Offering Memorandum or such amendment or supplement or document to
be incorporated by reference therein for review, and will not distribute any
such proposed Offering Memorandum, amendment or supplement or file, except as
required by law with respect to any filing on Form 10-K, Form 10-Q or Form 8-K
that is not related to the Securities, any such document with the Commission to
which the Representative reasonably object.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and, if requested by the Representative, confirm such advice in
writing (including, without limitation, via email or similar means of electronic
communication), (i) of the issuance by any governmental or regulatory authority
of any order preventing or suspending the use of any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum or the
initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state a material fact necessary in order to make

 

15



--------------------------------------------------------------------------------

the statements therein, in light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will use its reasonable best
efforts to obtain as soon as possible the withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.

(f) Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

(g) Blue Sky Compliance. The Company will use its reasonable best efforts to
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Representative shall reasonably request and will
use its reasonable best efforts to continue such qualifications in effect so
long as required for the offering and resale of the Securities; provided that
neither the Company nor any of the Guarantors shall be required to (i) qualify
as a foreign

 

16



--------------------------------------------------------------------------------

corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 90 days after the date hereof, the Company and each of the
Guarantors will not, without the prior written consent of Barclays Capital Inc.,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Company or any of the Guarantors and having a tenor of more
than one year; provided, however, for the avoidance of doubt that the language
of this Section 4(h) is not applicable to loans.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the caption “Use of Proceeds”.

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through The Depository
Trust Company (“DTC”).

(l) No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

(m) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(n) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

17



--------------------------------------------------------------------------------

(o) No Stabilization. Neither the Company nor any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Time of Sale Information and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Time of Sale Information
or the Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) above (including any electronic road show),
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization”, as such term is defined
under Section 3(a)(62) of the Exchange Act; and (ii) no such organization shall
have publicly announced that it has under surveillance or review, or has changed
its outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock issued or guaranteed by the Company or any of its
subsidiaries (other than an announcement with positive implications of a
possible upgrading).

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and

 

18



--------------------------------------------------------------------------------

the Offering Memorandum (excluding any amendment or supplement thereto) the
effect of which in the judgment of the Representative makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

(d) Officer’s Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Company and of
each Guarantor who has specific knowledge of the Company’s or such Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the best knowledge of such officer, the
representations set forth in Sections 3(a) and 3(b) hereof are true and correct,
(ii) confirming that the other representations and warranties of the Company and
the Guarantors in this Agreement are true and correct and that the Company and
the Guarantors have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date and (iii) to the effect set forth in paragraphs (b) and (c) above.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date,
Ernst & Young LLP shall have furnished to the Representative, at the request of
the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.

(f) Opinion of Counsel for the Company. Winstead PC, counsel for the Company,
shall have furnished to the Representative, at the request of the Company, their
written opinion, dated the Closing Date and addressed to the Initial Purchasers,
in form and substance reasonably satisfactory to the Representative, to the
effect set forth in Annex D hereto.

(g) Opinion of Counsel for the Initial Purchasers. The Representative shall have
received on and as of the Closing Date an opinion of Vinson & Elkins LLP,
counsel for the Initial Purchasers, with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.

(h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.

 

19



--------------------------------------------------------------------------------

(i) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and its
subsidiaries in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.

(j) Registration Rights Agreement. The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and each of the
Guarantors.

(k) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(l) Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, each of the Guarantors,
each of their respective directors and officers and each person, if any, who
controls the Company or any of the Guarantors within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to

 

20



--------------------------------------------------------------------------------

any losses, claims, damages or liabilities that arise out of, or are based upon,
any untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in the Preliminary Offering Memorandum, any
of the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the following:
third paragraph under the caption “Plan of Distribution,” the third and fourth
sentences under the caption “Plan of Distribution—New Issue of Notes” and first
and second paragraphs under the caption “Plan of Distribution—Over-Allotment,
Stabilizing and Related Transactions” in the Offering Memorandum.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in

 

21



--------------------------------------------------------------------------------

writing by Barclays Capital Inc. and any such separate firm for the Company, the
Guarantors, their respective directors and officers and any control persons of
the Company and the Guarantors shall be designated in writing by the Company.
The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) or
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e) Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an

 

22



--------------------------------------------------------------------------------

Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of this Section 7, in no event shall an Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Initial Purchaser with respect to the
offering of the Securities exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the sole discretion of the
Representative, by notice to the Company, if after the execution and delivery of
this Agreement and on or prior to the Closing Date (i) trading generally shall
have been suspended or materially limited on the New York Stock Exchange or the
over-the-counter market; (ii) trading of any securities issued or guaranteed by
the Company or any of the Guarantors shall have been suspended on any exchange
or in any over-the-counter market; (iii) a general moratorium on commercial
banking activities shall have been declared by federal or New York State
authorities; or (iv) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States, that, in the judgment of the Representative
after consultation with the Company, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery, of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

9. Defaulting Initial Purchaser. (a) If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
for up to five full business days in order to effect any changes that in the
opinion of counsel for the Company or counsel for the Initial Purchasers may be
necessary in the Time of Sale

 

23



--------------------------------------------------------------------------------

Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-tenth of the aggregate principal amount of all
the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-tenth of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

10. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company and
each of the Guarantors jointly and severally agree to pay or cause to be paid
all costs and expenses incident to the performance of their respective
obligations hereunder, including without limitation, (i) the costs incident to
the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
thereof; (iii) the costs of reproducing and distributing this Agreement, the
Indenture, the Registration Rights Agreement and the Global Notes; (iv) the fees
and expenses

 

24



--------------------------------------------------------------------------------

of the Company’s and the Guarantors’ counsel and independent accountants;
(v) the fees and expenses incurred in connection with the registration or
qualification and determination of eligibility for investment of the Securities
under the laws of such jurisdictions as the Representative may designate and the
preparation, printing and distribution of a Blue Sky Memorandum (including the
related fees and expenses of counsel for the Initial Purchasers); (vi) any fees
charged by rating agencies for rating the Securities; (vii) the fees and
expenses of the Trustee and any paying agent (including related fees and
expenses of any counsel to such parties); (viii) all expenses and application
fees incurred in connection with the approval of the Securities for book-entry
transfer by DTC; and (ix) all expenses incurred by the Company in connection
with any “road show” presentation to potential investors.

(b) If (i) this Agreement is terminated pursuant to Section 8(ii), (ii) the
Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement (other than pursuant to
Section 8(i), (iii), or (iv)), the Company and each of the Guarantors jointly
and severally agrees to reimburse the Initial Purchasers for all out-of-pocket
costs and expenses (including the reasonable fees and expenses of their counsel)
reasonably incurred by the Initial Purchasers in connection with this Agreement
and the offering contemplated hereby.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination or completion of this Agreement or any investigation made by
or on behalf of the Company, the Guarantors or the Initial Purchasers.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) the term “subsidiary has the meaning set forth in Rule 405
under the Securities Act; (e) the term “significant subsidiary” has the meaning
set forth in Rule 3-05 of Regulation S-X under the Securities Act; and (f) the
term “written communication” has the meaning set forth in Rule 405 under the
Securities Act.

 

25



--------------------------------------------------------------------------------

14. Miscellaneous. (a) Authority of the Representative. Any action by the
Initial Purchasers hereunder may be taken by Barclays Capital Inc. on behalf of
the Initial Purchasers, and any such action taken by Barclays Capital Inc. shall
be binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o Barclays Capital Inc., 745
Seventh Avenue, New York, New York 10019, Attention: Syndicate Registration.
Notices to the Company and the Guarantors shall be given to them at Hornbeck
Offshore Services, Inc., 103 Northpark Boulevard, Suite 300, Covington,
Louisiana 70433 (fax: (985) 727-2006); Attention: Sam Giberga, General Counsel.

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

26



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, HORNBECK OFFSHORE SERVICES, INC. By:  

/s/ James O. Harp, Jr.

  James O. Harp, Jr.   Executive Vice President and   Chief Financial Officer
Guarantors: Energy Services Puerto Rico, LLC Hornbeck Offshore Operators, LLC
Hornbeck Offshore Services, LLC Hornbeck Offshore Transportation, LLC Hornbeck
Offshore Trinidad & Tobago, LLC HOS-IV, LLC HOS Port, LLC By:  

/s/ James O. Harp, Jr.

  James O. Harp, Jr.   Executive Vice President and   Chief Financial Officer

Accepted: March 14, 2013

BARCLAYS CAPITAL INC.

For itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

By  

/s/ Paul Cugno, Managing Director

  Authorized Signatory

SIGNATURE PAGE TO PURCHASE AGREEMENT



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchasers

   Aggregate
Principal Amount of Notes  

Barclays Capital Inc.

   $ 117,188,000   

J.P. Morgan Securities LLC

     117,188,000   

Wells Fargo Securities, LLC

     70,313,000   

DNB Markets, Inc.

     46,875,000   

Capital One Southcoast, Inc.

     16,406,000   

Comerica Securities, Inc.

     16,406,000   

Global Hunter Securities, LLC

     16,406,000   

IBERIA Capital Partners L.L.C.

     16,406,000   

Scotia Capital (USA) Inc.

     16,406,000   

Simmons & Company International

     16,406,000      

 

 

 

Total

   $ 450,000,000   

 

SCHEDULE 1 - 1



--------------------------------------------------------------------------------

Schedule 2

List of Guarantors

Energy Services Puerto Rico, LLC, a Delaware limited liability company

Hornbeck Offshore Operators, LLC, a Delaware limited liability company

Hornbeck Offshore Services, LLC, a Delaware limited liability company

Hornbeck Offshore Transportation, LLC, a Delaware limited liability company

Hornbeck Offshore Trinidad & Tobago, LLC, a Delaware limited liability company

HOS-IV, LLC, a Delaware limited liability company

HOS Port, LLC, a Delaware limited liability company

 

SCHEDULE 2 - 1



--------------------------------------------------------------------------------

ANNEX A

 

a. Additional Time of Sale Information

 

1. Term sheet containing the terms of the securities, substantially in the form
of Annex B.

 

Annex A - 1



--------------------------------------------------------------------------------

ANNEX B

 

LOGO [g50246014.jpg]

Hornbeck Offshore Services, Inc.

Pricing Term Sheet

Pricing Term Sheet, dated March 14, 2013

to Preliminary Offering Memorandum dated March 14, 2013

Strictly Confidential

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum (the “Preliminary Offering Memorandum”). The
information in this pricing term sheet supplements the Preliminary Offering
Memorandum and updates and supersedes the information in the Preliminary
Offering Memorandum to the extent it is inconsistent with the information in the
Preliminary Offering Memorandum. Terms used and not defined herein have the
meanings assigned in the Preliminary Offering Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other jurisdiction. The notes may not be offered
or sold in the United States or to U.S. persons (as defined in Regulation S)
except in transactions exempt from, or not subject to, the registration
requirements of the Securities Act. Accordingly, the notes are being offered
only to (1) “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

 

Issuer:   Hornbeck Offshore Services, Inc. Guarantors:  

Energy Services Puerto Rico, LLC

 

Hornbeck Offshore Operators, LLC

 

Hornbeck Offshore Services, LLC

 

Hornbeck Offshore Transportation, LLC

 

Hornbeck Offshore Trinidad & Tobago, LLC

 

HOS-IV, LLC

 

HOS Port, LLC

Security Description:   Senior Notes Size:   $450,000,000 Gross Proceeds:  
$450,000,000 Form of Offering:   144A and Regulation S with registration rights
as set forth in the Preliminary Offering Memorandum Maturity:   March 1, 2021
Coupon:   5.000% Issue Price:   100.000%

 

Annex B - 1



--------------------------------------------------------------------------------

Issuer:    Hornbeck Offshore Services, Inc. Yield to Maturity:    5.000% Spread
to Benchmark Treasury:    +343 bps Benchmark Treasury:    3.625% due February
15, 2021 Interest Payment Dates:    March 1 and September 1, commencing
September 1, 2013 Interest Payment Record Dates:    February 15 and August 15
Equity Clawback:    Up to 35% at 105.000% prior to March 1, 2016 Optional
Redemption:    Make-whole call @ T+50 bps prior to March 1, 2016, then on March
1 of:

On or after:

   Redemption Price:   2016      103.750 %  2017      102.500 %  2018     
101.250 %  2019 and thereafter      100.000 % 

Change of Control:    Putable at 101% of principal plus accrued and unpaid
interest Trade Date:    March 14, 2013 Settlement:    T+10; March 28, 2013
CUSIP/ISIN:   

144A Notes: 440543AP1 / US440543AP11

 

Reg S Notes: U44070AE7 / USU44070AE75

Denominations/Multiple:    2,000 × 1,000 Ratings*:   

Moody’s: Ba3

 

S&P: BB-

Bookrunners:    Barclays    J.P. Morgan   

Wells Fargo Securities

 

DNB Markets

Co-Managers:    Capital One Southcoast    Comerica Securities   

Global Hunter Securities

 

IBERIA Capital Partners L.L.C.

 

Scotiabank

 

Simmons & Company International

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
as amended, and outside the United States solely to Non-U.S. persons as defined
under Regulation S.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

Annex B - 2



--------------------------------------------------------------------------------

* A securities rating is not a recommendation to buy, sell or hold securities
and may be subject to revision or withdrawal at any time.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

Annex B - 3



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchase Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

 

Annex C - 1



--------------------------------------------------------------------------------

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company or the Guarantors; and

(ii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.

(d) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

 

Annex C - 2



--------------------------------------------------------------------------------

ANNEX D

Form of Opinion of Counsel for the Company and the Guarantors

(i) the Company has been duly incorporated and is validly existing as a
corporation and each Guarantor has been duly formed and is validly existing as a
limited liability company, and each of the Company and the Guarantors is in good
standing under the laws of the State of Delaware, with corporate or limited
liability company power and authority to own its properties and conduct its
business as described in the Time of Sale Information;

(ii) the Company has an authorized capitalization as set forth in the Time of
Sale Information, and all of the issued shares of capital stock of the Company
have been duly authorized and validly issued and are fully paid and
nonassessable;

(iii) each of the Company and the Guarantors has been duly qualified as a
foreign corporation or limited liability company for the transaction of business
and is in good standing under the laws of each other jurisdiction in which it
owns or leases properties or conducts any business so as to require such
qualification, except where the failure to be so qualified or in good standing
in any such jurisdiction would not have a Material Adverse Effect; all of the
issued and outstanding membership interests of each Guarantor have been duly
authorized and validly issued, are fully paid and nonassessable, and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims except to the extent as will not have a
Material Adverse Effect on the Company;

(iv) to such counsel’s knowledge and other than as set forth in the Time of Sale
Information, there are no legal or governmental proceedings pending to which the
Company, the Guarantors, or any of their subsidiaries is a party or of which any
property of the Company or any of its subsidiaries is the subject which, if
determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect; and, to such
counsel’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others;

(v) this Agreement has been duly authorized, executed and delivered by each of
the Company and the Guarantors;

(vi) the Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and the Guarantors and, assuming the due authorization,
execution and delivery of the other parties thereto, constitutes a valid and
legally binding obligation of the Company and the Guarantors, enforceable
against the Company and the Guarantors, in accordance with its terms, except as
limited by bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
moratorium, reorganization and other similar laws of general application
affecting the rights and remedies of creditors and by general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law) and, as to rights of indemnification, to principles of public
policy or federal or state securities laws relating thereto;

 

Annex D - 1



--------------------------------------------------------------------------------

(vii) the Securities have been duly authorized, executed, issued and delivered
by the Company and constitute valid and legally binding obligations of the
Company entitled to the benefits provided by the Indenture, enforceable against
the Company in accordance with their terms, except as limited by bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, moratorium,
reorganization and other similar laws of general application affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforceability is considered in a proceeding in equity or at law);

(viii) the Guarantees have been duly authorized, executed, issued and delivered
by the Guarantors and constitute valid and legally binding obligations of the
Guarantors entitled to the benefits provided by the Indenture, enforceable
against the Guarantors in accordance with their terms, except as limited by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer, moratorium,
reorganization and other similar laws of general application affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforceability is considered in a proceeding in equity or at law);

(ix) the Indenture has been duly authorized, executed and delivered by the
Company and the Guarantors, and constitutes a valid and legally binding
instrument of the Company and the Guarantors, enforceable against the Company
and the Guarantors in accordance with its terms, except as limited by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer, moratorium,
reorganization and other similar laws of general application affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforceability is considered in a proceeding in equity or at law);

(x) the Exchange Securities have been duly authorized for issuance by the
Company, and, when executed, authenticated and issued by the Company in
accordance with the terms of the Indenture, the Registration Rights Agreement
and the Exchange Offer, will be entitled to the benefits of the Indenture and
will be valid and legally binding obligations, enforceable against the Company
in accordance with their terms, except as limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, moratorium, reorganization and other
similar laws of general application affecting the rights and remedies of
creditors and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law);

(xi) the guarantees related to the Exchange Securities have been duly authorized
for issuance by the Guarantors and, when executed, authenticated and issued by
the Guarantors in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, will be entitled to the benefits of the
Indenture and will be valid and legally binding obligations, enforceable against
the Guarantors in accordance with their terms, except as limited by bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, moratorium,
reorganization and other similar laws of general application affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforceability is considered in a proceeding in equity or at law);

(xii) no consent, approval, authorization, order, registration or qualification
of or with any such court or governmental agency or body is required for the
issue and sale of the Securities

 

Annex D - 2



--------------------------------------------------------------------------------

or the Exchange Securities or the consummation by the Company and the Guarantors
of the transactions contemplated by this Agreement, the Indenture or the
Registration Rights Agreement, except (a) the Exchange Registration Statement
(as defined in the Registration Rights Agreement) or, if applicable, the Shelf
Registration Statement (as defined in the Registration Rights Agreement)
required to be filed under the Registration Rights Agreement and become
effective with the Securities and Exchange Commission and (b) such as have been
obtained and such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Securities by the Initial
Purchasers and except where failure to obtain such consent, approval,
authorization, order, registration or qualification would not have a Material
Adverse Effect; provided, however, that notwithstanding anything to the
contrary, such counsel need express no opinion in this subparagraph (xii) as to
compliance with the registration provisions of the Securities Act in relation to
the Securities;

(xiii) no registration of the Securities under the Securities Act, and no
qualification of an indenture under the Trust Indenture Act with respect
thereto, is required for the issuance and sale of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement and the Time of Sale
Information;

(xiv) none of the Company, the Guarantors or any of their subsidiaries is and,
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Time of Sale
Information, will be required to register as an “investment company” as defined
in the Investment Company Act;

(xv) when the Securities are issued and delivered pursuant to this Agreement,
none of the Securities will be of the same class (within the meaning of
Rule 144A under the Securities Act) as securities of the Company that are listed
on a national securities exchange registered under Section 6 of the Exchange Act
or that are quoted in a United States automated inter-dealer quotation system;

(xvi) the statements set forth in the Time of Sale Information and the Offering
Memorandum under the caption “Description of Notes”, insofar as they purport to
constitute a summary of the terms of the Securities, under the caption “Certain
U.S. Federal Income Tax Considerations” insofar as they purport to describe
legal matters and documents or proceedings referred to therein and under the
caption “Plan of Distribution” , insofar as they purport to describe the
provisions of this Agreement, fairly present, in all material respects, the
information called for with respect to such legal matters, documents or
proceedings;

(xvii) the issue and sale of the Securities and the compliance by the Company
and the Guarantors with all of the provisions of the Securities, the Indenture,
the Registration Rights Agreement and this Agreement with respect to the
Securities and the consummation of the transactions contemplated herein and
therein will not (a) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument which
is attached or

 

Annex D - 3



--------------------------------------------------------------------------------

incorporated by reference as an exhibit to the Company’s annual report on
Form 10-K for the year ended December 31, 2012 (the “Annual Report”), or any
Item 1.01 of any Form 8-K filed subsequent to the Annual Report, (b) result in
any violation of the provisions of the Certificate of Incorporation or Bylaws of
the Company or the certificate of formation or limited liability company
agreement of any Guarantor, or (c) result in a violation of, to the knowledge of
such counsel, any order of any court or governmental agency or body having
jurisdiction over the Company, the Guarantors or any of their subsidiaries or
any of their properties (except that such counsel need express no opinion with
respect to compliance with the anti-fraud or similar provisions of any law, rule
or regulation), except in the case of clauses (a) and (c) for such breaches or
violations that could not reasonably be expected to have a Material Adverse
Effect or that could violate public policy relating thereto;

Because the primary purpose of such counsel’s engagement was not to establish
factual matters and many of the statements in the Time of Sale Information, the
Offering Memorandum and any amendment or supplement thereto, are wholly or
partially nonlegal in character, such counsel may state that such counsel has
not independently verified and is not passing upon and does not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained therein (except for the applicable descriptions referenced in
paragraphs (i), (ii), (iv), (xii) and xvi)). Such counsel shall also state that
they have participated in conferences with representatives of the Company and
with representatives of its independent accountants and representatives of the
Initial Purchaser and their counsel, at which conferences the contents of the
Time of Sale Information and the Offering Memorandum and any amendment and
supplement thereto and related matters were discussed. On the basis of the
foregoing, such counsel hereby confirms that nothing has come to the attention
of such counsel to cause such counsel to believe (except with respect to the
financial statements and related schedules and the financial data derived
therefrom, including the notes and schedules thereto and the auditor’s report
thereon or any other financial or accounting data contained or incorporated by
reference in, or excluded from, the Time of Sale Information or the Offering
Memorandum as to which such counsel need express no belief) that the Time of
Sale Information, at the Time of Sale (which such counsel may assume to be the
date of this Agreement), contained any untrue statement of a material fact or
omitted to state a material fact or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or
that the Offering Memorandum or any amendment or supplement thereto, as of its
date and the Closing Date, contained or contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (other than, in each case, the financial statements and related
schedules and the financial data derived therefrom, including the notes and the
schedules thereto and the auditor’s report thereon and or any other financial or
accounting data contained or incorporated by reference in or excluded from the
Time of Sale Information or the Offering Memorandum, as to which such counsel
need express no belief).

In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Company and the Guarantors and
public officials that are furnished to the Initial Purchasers.

 

Annex D - 4



--------------------------------------------------------------------------------

The opinion of Winstead PC described above shall be rendered to the Initial
Purchasers at the request of the Company and shall so state therein.

 

Annex D - 5